Mr. Justice Clayton
delivered the opinion of the court.
This was an action in the circuit court of Tippah county, for an assault and battery. On the trial, the defendant offered to prove, in mitigation of damages, that he had been indicted and convicted, and had paid a fine and costs, for the same act, but the court, upon objection made by the plaintiff, excluded the testimony from the jury.
An indictment is intended to satisfy the public justice of the country; an action is brought to compensate the individual for the injury he has sustained. The suffering of the punishment awarded by the law, as a vindication of society, does not impair or affect the right of the party injured, to compensation for the wrong inflicted upon him. The object of the two proceedings is entirely distinct, and the one should not interfere with the course of the other.
We see no error in the judgment of the court, and the same is affirmed.